Citation Nr: 1424905	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-49 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to restoration of a 20 percent disability evaluation for bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and an interpreter


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.

In July 2006, a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii granted service connection for bilateral hearing loss disability and established a zero percent disability evaluation.  In November 2007, the RO increased the noncompensable disability evaluation for bilateral hearing loss disability to 20 percent disabling.  A rating determination in June 2008 proposed to decrease the 20 percent disability evaluation to zero percent on the basis of clear and unmistakable error.  In a September 2008 decision, the Veteran's rating was decreased to 0 percent, effective December 1, 2008.  

This appeal comes before the Board of Veterans Appeals (Board) from a September 2008 rating determination in which the RO reduced the 20 percent rating for bilateral hearing loss disability to zero percent, effective from December 1, 2008.  The Veteran has perfected an appeal to this action

In June 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claim for restoration of his 20 percent disability for bilateral hearing loss.  

During the Veteran's hearing, he indicated that he was unable to even hear the AVLJ.  He advised that his hearing problem had worsened since his August 2010 audiological examination.  The Board notes that audiologists have questioned the reliability of the Veteran's bilateral thresholds, because of lack of cooperation in the July 2007 audiogram and the July 2009 thresholds were deemed too unreliable for rating purposes.  The August 2010 thresholds were not noted to be unreliable.  However, there seems to be discrepancy between whether the Veteran's hearing loss is as severe as noted in the August 2010 VA examination.  Finally, the Veteran has reported even worse hearing since that time.

The Board notes that there is some indication that the Veteran's hearing loss symptoms are not as severe as reported during his audiological examination.  As such, a remand is required for a new examination to determine the current severity of his bilateral hearing loss disability and to reconcile the prior audiological examination reports.   

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any outstanding private or VA treatment records related to the Veteran's claimed disability 

2.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed. 

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

If possible, the examiner is asked to reconcile the Veteran's current hearing loss thresholds with those noted in the other audiological examination reports during the appeal period, to include the July 2007 and July 2009 examination reports.    

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



